Title: To Thomas Jefferson from Patrick Gibson, 10 June 1805
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 10th. June 1805
                  
                  In answer to your favor of the 6th. Inst. we have to inform you that the purchasers of your Tobacco, objected to giving notes (negotiable at the bank) that it might not interfere with their own accommodation there, which at present is very limited to the first houses, owing to a want of specie—It is not usual with us to take such notes, but not being aware that you would require the proceeds sooner, and apprehensive that we should not again meet with so good an offer, we were induced to accept of it—
                  Your strawberries & Vines have come to hand, the former are irrecoverable and we fear the latter will suffer materialy before we can get a boat—
                  We are respectfully Sir Your ob Servts.
                  
                     Gibson & Jefferson 
                     
                  
               